UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):October 16, 2007 BIOSPECIFICS TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Delaware 0-19879 11-3054851 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 35 Wilbur Street Lynbrook, NY 11563 (Address of Principal Executive Office) (Zip Code) 516.593.7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Introductory Comment Throughout this Current Report on Form 8-K, the terms “we,” “us,” “our” and “Company” refer to BioSpecifics Technologies Corp. ITEM 7.01REGULATION FD DISCLOSURE Our President, Thomas L. Wegman, will present to the stockholders at the Annual Meeting on October 24, 2007 and to other investors in October 2007 at locations and dates to be scheduled.A copy of the presentation materials is furnished as Exhibit 99.1 hereto and is incorporated herein by reference. The presentation materials will be available on the Company’s web site beginning on October 16, 2007. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 99.1 Presentation materials to be used by Thomas L. Wegman, the Company’s President, during presentations in October 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: October 16, 2007 BIOSPECIFICS TECHNOLOGIES CORP. ————— (Registrant) /s/ Thomas L. Wegman ————— Thomas L. Wegman President EXHIBIT INDEX Exhibit No. Description 99.1 Presentation materials to be used by Thomas L. Wegman, the Company’s President, during presentations in October 2007.
